Citation Nr: 1605321	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-02 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left leg disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1975 to May 1978 and from July 1981 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.

In July 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.   A transcript of that hearing is of record.  At the hearing, the undersigned Veterans Law Judge agreed to hold the record open for 60 days to allow the Veteran to obtain additional evidence in support of his appeal.

In September 2015, VA received a written request from the Veteran seeking an additional 60-day extension to obtain records.  In a letter dated November 17, 2015, the undersigned Veterans Law Judge granted an additional 60-day extension.  The 60-day abeyance period expired without the submission of any additional evidence.  Accordingly, the Board will proceed to adjudicate the appeal.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has reported that he is in receipt of Social Security Administration (SSA) benefits.  Post-service clinical records from October and November 2013 reflect that the Veteran was in receipt of Social Security Disability Income (SSDI).  More recent clinical records reflect that the Veteran is in receipt of Supplemental Security Income (SSI).  See February 2015 clinical record.  The Board notes that an individual may be eligible for SSI benefits based on several criteria, including disability.  It is unclear from a review of the claims file if SSA records may include evidence relevant to the Veteran's claimed left leg disability.  Thus, the Board finds that SSA records should be obtained and associated with the claims file.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).    

As the Board must remand the claim to obtain SSA records, additional development, as noted below, should also be undertaken. 

The evidence reflects that the Veteran reported undergoing a left knee surgery in approximately 2001.  See July 2004 clinical record.  The Board notes that there is no evidence of such a surgery in the claims file.  If the Veteran underwent left knee surgery in 2001, the clinical records may be useful to the Board. 

Additionally, the Board notes that an August 2001 clinical record reflects that the Veteran was treated at the University of Alabama Birmingham (UAB) following a motor vehicle accident in approximately March 2001.  Such treatment records are not part of the claims file.  Thus, the Board finds that VA should attempt to obtain clinical records, if any, from the UAB hospital system in approximately March 2001, to include emergency room records.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all providers (VA and private) from whom he has received treatment/examination for a left leg injury, to include the left knee, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each, to include: (a) the University of Alabama Birmingham Hospital system in approximately March 2001, including emergency room records; and (b) any medical provider from whom the Veteran may have undergone a left knee surgery in 2001.  After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records.

2.  Contact the SSA and obtain a copy of all agency records which granted or denied the Veteran benefits, including all medical records used to make a decision.   

3.  If additional pertinent clinical records are associated with the claims file, obtain a supplemental opinion from the December 2011 VA examiner, or another appropriate examiner if he is not available, as to whether it is as likely as not (i.e. a 50 percent or greater probability) that the Veteran's left leg disability is due to active service. 
4.  Thereafter, readjudicate the issue of entitlement to service connection for a left leg disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



